FLORIDA SUPREME COURT

                NOTICE OF CORRECTION
                                             DATE: June 10, 2021

CASE OF: Florida Department of Health, etc., et al. v. Florigrown,
         LLC, etc., et al

DOCKET NO.: SC19-1464          OPINION FILED: May 27, 2021

                 ATTENTION: ALL PUBLISHERS

THE FOLLOWING CORRECTION HAS BEEN MADE IN THE
ABOVE OPINION:

On page 50, line 14, “St. Vincent’s Med. Ctr., 967 So. 2d at 804,
809” has been changed to “St. Vincent’s Med. Ctr., 967 So. 2d at
801-02.”

SIGNED: OPINION CLERK